         Case 1:19-cv-07914-MKV Document 38 Filed 02/23/21 Page 1 of 1



                                                             USDC SDNY
UNITED STATES DISTRICT COURT                                 DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                ELECTRONICALLY FILED
                                                             DOC #:
DENISE DEJESUS,                                              DATE FILED: 2/23/2021
                          Plaintiff,
                                                                  19-cv-7914 (MKV)
                   -against-
                                                                        ORDER
CYNTHIA KANE, et al.,

                          Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of a joint proposed pretrial order stating that “[t]he parties have

consented to a trial by magistrate judge” [ECF #32 at 5]. If the parties wish to proceed before

the designated magistrate judge, the parties shall promptly file the appropriate consent form,

which is available at https://www.nysd.uscourts.gov/forms/consent-proceed-us-magistrate-judge.

SO ORDERED.
                                                      _________________________________
Date: February 23, 2021                               MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
